Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign applications AU20/18902581 and 20/19901603 filed on July 17th 2018 and May 5th, 2019, respectively has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on January 15th, 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spaced bars in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
 Claim Objection
Claim 15 is objected to because of the following informalities:   "spitting (L2)" should be "splitting".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 26 and 33 invoke 35 U.S.C. 112(f). Means for transporting and moving along a curved path is defined as a conveyor belt (P0036-37). Means for dividing is defined as a splitter (P0039). Means defining a flow surface is defined as a plate (P0042)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8, 11 19, 21, 29 and 35-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 6 recites the limitation "the transport path" in L2.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as if the phrase was “a transport path.”

Claim 11 is rendered indefinite for reciting “deflect larger (oversize) particles.” It is unclear whether or not larger only includes oversize particles or not. The claim will be interpreted as if it read  “deflect oversize particles.”

Claim 19 recites the limitation "the angle" in L1.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as if it read “an angle.”

The term “about” in claim 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the word “about” was removed.

Claim 29 is rendered indefinite for being dependent on canceled claim 28. The claim will be interpreted as if it were dependent on claim 27.

Claim 35 recites the limitation "the angle" in L1.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as if it read “an angle.”

The term “about” in claim 36 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the The claim will be interpreted as if the word “about” was removed.

Claims 7-8 are rejected by virtue of their dependency on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 12-21, 24, 26-27, 29 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. (EP 0482683), hereafter Schuster, further in view of Wang et al. (CN 104741318), hereafter Wang.

The applicant is advised that the citations used by the examiner are based on a machine translation of the foreign references, copies of which have been attached to this Office action.

With regards to claim 1, Schuster discloses a method of separating granular particles comprising multiple sized fractions according to particle size (Abstract), the method comprising: transporting granular material with gradation of the particles between relatively fine fractions and relatively coarse fractions in a direction having a horizontal component (conveyor belt 6); causing the granular material to move as a granular flow along a curved path under the influence of gravity to further induce separation of particles according to particle size (Fig. 1); dividing the granular flow moving along the curved path into 
However, Wang discloses subjecting the granular material to vibration while being so transported to induce some separation of particles according to particle size (pg5, L44). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the vibrating conveyor disclosed by Wang in the method disclosed by Schuster to vibrate the particles while they are being transported, in order to increase initial separation of particles, therefore increasing efficiency. 
With regards to claim 6-7, Schuster and Wang disclose all the elements of claim 1 as outlined above. Schuster further discloses herein the granular material is transported by a conveyor providing a transport path, wherein the granular material is transported on a belt conveyor (conveyor belt 6), with a run of the belt conveyor providing the transport path. 

With regards to claim 8, Schuster and Wang disclose all the elements of claim 7 as outlined above. Schuster further discloses wherein the belt conveyor has a discharge end from which granular material is propelled to move through the air in a curved trajectory, thereby creating said granular flow to further induce separation of particles according to particle size (P0028, L283).

With regards to claim 12, Schuster and Wang disclose all the elements of claim 1 as outlined above. Schuster further discloses wherein the granular flow is divided into two parts (coarser fraction 15, finer fraction 16), one part having a lower trajectory than the other (Fig. 1).

With regards to claim 13, Schuster and Wang disclose all the elements of claim 12 as outlined above. Schuster further discloses wherein the granular flow is divided into at least two parts by intercepting the flow and causing it to separate into different streams of granular particles (Fig 1).



With regards to claim 16, Schuster and Wang disclose all the elements of claim 1 as outlined above. Schuster further discloses wherein the splitter separates the granular flow into two streams, one of which overflows the splitter and the other of which underflows the splitter (P0028, L287-290).

With regards to claim 17, Schuster and Wang disclose all the elements of claim 1 as outlined above. Schuster further discloses wherein one or more of the different streams of granular particles is be subjected to further treatment (P0028, L291-296). 

With regards to claim 18, Schuster and Wang disclose all the elements of claim 17 as outlined above. Schuster further discloses wherein the one or more of the different streams of granular particles are each be presented to a surface (dividers 8, 8b, 8c that work the same as 8a) to flow downwardly along the surface under the influence of gravity, the surface being configured to allow the flow to spread laterally across the width of the surface, with particles travelling at different speeds according to particle size such that relatively coarser particles overflow relatively finer particles, thereby facilitating further gradation between relatively fine fractions and relatively coarse fractions (Fig. 1).

With regards to claim 19, Schuster and Wang disclose all the elements of claim 17 as outlined above. Schuster further discloses wherein the angle at which the surface intercepts the stream of granular particles is selected to achieve flow downwardly across the surface as a sliding flow under the influence of gravity with little or no impact on the surface (P0028, L289-290; P0028, L293-294).



With regards to claim 21, Schuster and Wang disclose all the elements of claim 20 as outlined above. Schuster does not directly disclose wherein the inclination of the surface is in the range of 65 to 45 degrees from horizontal. However, it would be obvious to a person with ordinary skill in the art to choose an angle for the inclination based on the material being separated (MPEP 2144.04.IV.A).

Claim 24, is a duplicate of claim 1 features with the exception of being used for ore. However, Wang discloses a method of separating ore (Abstract). Therefore, it would be obvious to a person with ordinary skill in the art before the effective filing date of the invention that the method disclosed by Schuster and Wang of claim 1 could be used for ore.

With regards to claim 26, Schuster discloses a system for separating granular particles according to particle size (Abstract), the system comprising means for transporting granular material (conveyor belt 6) comprising multiple sized fractions with gradation of the particles according to particle size between relatively fine fractions and relatively coarse fractions in a direction having a horizontal component (Fig. 1), and means for causing the granular material to subsequently move as a granular flow along a curved path under the influence of gravity to further induce separation of particles according to particle size (P0028, L283); and means for dividing (divider 8a) the granular flow moving along the curved path into at least two parts according to the trajectory of constituent particles. Schuster does not disclose subjecting the granular material to vibration while being so transported to induce some separation of particles according to particle size;
However, Wang discloses subjecting the granular material to vibration while being so transported to induce some separation of particles according to particle size (pg5, L44). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the vibrating 

With regards to claim 27, Schuster and Wang disclose all the elements of claim 26 as outlined above. Schuster further discloses wherein a belt conveyor (6) provides at least part of said means for transporting granular material in a direction having a horizontal component and subjecting the granular material to vibration while being so transported to induce some separation of particles according to particle. 

With regards to claim 29, Schuster and Wang disclose all the elements of claim 27 as outlined above. Schuster further discloses wherein the belt conveyor has a discharge end from which granular material is propelled to move through the air in a curved trajectory providing the curved path, thereby creating said granular flow to further induce separation of particles according to particle size (P0028, L283-284).

With regards to claim 31, Schuster and Wang disclose all the elements of claim 29 as outlined above. Schuster further discloses wherein a splitter (divider 8a) provides at least part of said means for dividing the granular flow moving along the curved path into at least two parts according to their trajectory.

With regards to claim 32, Schuster and Wang disclose all the elements of claim 31 as outlined above. Schuster further discloses wherein the splitter is configured to separates the granular flow into two streams, one of which overflows the splitter and the other of which underflows the splitter (P0028, L287-290).



With regards to claim 34, Schuster and Wang disclose all the elements of claim 33 as outlined above. Schuster further discloses wherein the surface is configured to allow the flow to spread laterally across the width of the surface, with particles travelling at different speeds according to particle size such that relatively coarser particles overflow relatively finer particles, thereby facilitating further gradation between relatively fine fractions and relatively coarse fractions (Fig. 1).

With regards to claim 35, Schuster and Wang disclose all the elements of claim 34 as outlined above. Schuster further discloses wherein the angle at which the surface intercepts the stream of granular particles is selected to achieve flow downwardly across the surface as a sliding flow under the influence of gravity with little or no impact on the surface (P0028, L289-290; P0028, L293-294).
 

With regards to claim 36, Schuster and Wang disclose all the elements of claim 35 as outlined above. Schuster does not directly disclose wherein the inclination of the surface is in the range of 65 to 45 degrees from horizontal. However, it would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an angle for the inclination based on the material being separated (MPEP 2144.04.IV.A).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster and Wang as applied to claim 1 above and further in view of Gisquiere (US 20060070932).


However, Gisquiere discloses wherein the granular flow is subjected to a treatment while moving along the curved path to remove certain components before being divided into at least two parts according to their trajectory (P0042, L1-5), wherein the treatment removes oversize particles (P0042, L5-7), wherein the treatment comprises intercepting the granular flow with spaced bars configured to deflect oversize particles and remove them from the flow, and to allow relatively smaller particles to pass between the bars and continue in the flow (P0042, L11-16). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an additional prescreening step as disclosed by Gisquiere to the method disclosed by Schuster and Wang in order to remove non-desired particles from the flow of particles, therefore increasing efficiency.   


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster and Wang as applied to claim 18 above and further in view of Wilson (US 3904517).

With regards to claim 22, Schuster and Wang disclose all the elements of claim 18 as outlined above, Schuster and Wang do not disclose wherein the further gradation presents the stream of granular particles for screening, with smaller fractions generally below larger fractions in the graduated stream of granular particles.


Prior Art Not Relied Upon
	Gray et al. (US 10752444) discloses a transfer chute used to separate granular materials (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.L.B./Examiner, Art Unit 3653                                                                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653